AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA

                UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                    V.                                (For Offenses Committed On or After November I, 1987)
                       Josefine FAVELA(2)
                                                                         Case Number:        !9CR2580-AGS

                                                                      ROXANA SANDOVALLflL ..
                                                                      Defendant's Attorney
REGISTRATION NO.                    75469298

                                                                                                     I    AUG (l 8 2019
The Defendant:
lg]     pleaded guilty to count(s)       1 OF THE SUPERSEDING MISDEMEANO                                                          1,i\!I/\

                                                                                                                            · , (·UTY
                                                                                                                           .....~--·~·--~
D   was found guilty on count(s)
    after a nlea of not O'uiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                      Nature of Offense                                                                Number(s)
18 USC 3                             ACCESSORY AFTER THE FACT TO IMPROPER ENTRY                                          I
                                     BY AN ALIEN (MISDEMEANOR)




        The defendant is sentenced is provided on page 2 of this judgment

D       The defendant has been found not guilty on count( s)

lg] Count(s)       UNDERLYING COUNTS                            are Dismissed without prejudice on the motion of the United States.

1:8:1   Assessment : REMITTED



    No fine
1:8:1                           •
                               Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's eqmomic circumstances.

                                                                     August 8, 2019
                                                                     Date of mposition of Sentence



                                                                     HON.      W G. SCHOPLER
                                                                     UNITED STATES MAGISTRATE JUDGE


                                                                                                                   19CR2580-AGS
-   .
    EFENDANT:                Josefine FAVELA (2)                                                      Judgment - Page 2 of2
    CASE NUMBER:             19CR2580-AGS

                                                    IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    TIME SERVED




    •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
    •     The court makes the following recommendations to the Bureau of Prisons:




    •     The defendant is remanded to the custody of the United States Marshal.

    •     The defendant shall surrender to the United States Marshal for this district:
                                                             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          •   at _ _ _ _ _ _ _ _ _ A.M.

          •    as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    •     Prisons:
          •    on or before
          •    as notified by the United States Marshal.
          •    as notified by the Probation or Pretrial Services Office.

                                                         RETURN
    I have executed this judgment as follows:

         Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                       By                    DEPUTY UNITED STATES MARSHAL




                                                                                                         19CR2580-AGS
